Case 1:20-cv-00561-JRS-DLP Document 7 Filed 03/04/20 Page 1 of 2 PageID #: 56




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

TRACEY EMILY                                             )
                                                         )
               Plaintiff                                 )
                                                         )
vs.                                                      )      CASE NO. 1:20-CV-561-JRS-DLP
                                                         )
MARINER FINANCE, LLC, AND                                )
EQUIFAX INFORMATION SERVICES, LLC                        )
                                                         )
               Defendants                                )


                             APPEARANCE OF COUNSEL

To: The Clerk of this Court and all parties of record:

I am authorized to practice in this court, and I appear in this case for: MARINER FINANCE, LLC.


                                                         Respectfully submitted,

                                                         KIGHTLINGER & GRAY, LLP

                                              By:        /s/ Melissa R. Lamkin__________
                                                         Melissa R. Lamkin
                                                         Bonterra Building, Suite 200
                                                         3620 Blackiston Boulevard
                                                         New Albany, IN 47150
                                                         mlamkin@k-glaw.com
                                                         Phone: (812) 949-2300
                                                         Fax: (812) 949-8556
                                                         Counsel for Defendant, Mariner Finance,
                                                         LLC
Case 1:20-cv-00561-JRS-DLP Document 7 Filed 03/04/20 Page 2 of 2 PageID #: 57




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 4, 2020, a copy of the foregoing Appearance was filed
electronically. Notice of this filing will be sent to the following parties by either operation of the
Court’s electronic filing system or by First-Class Mail. Parties may access this filing through the
Court’s system.

       Travis. W. Cohron
       Quentin J. Collins
       Clark, Quinn, Moses, Scott, & Grahn, LLP
       320 N. Meridian Street, Suite 1100
       Indianapolis, IN 46204
       Email: tcohron@clarkquinnlaw.com
               qcollins@clarkquinn.com
       Counsel for Plaintiff


                                                      /s/ Melissa R. Lamkin
                                                      Melissa R. Lamkin


KIGHTLINGER & GRAY LLP
Bonterra Bldg., Ste. 200
3620 Blackiston Blvd.
New Albany, IN 47150
Phone: 812/949-2300
Fax: 812/949-8556
E-mail: mlamkin@k-glaw.com




777777\60013159-1
